                                         Case 3:16-cv-02953-WHO Document 116 Filed 04/23/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SEAN GILBERT DEVRIES,                                Case No. 16-cv-02953-WHO
                                                         Plaintiff,
                                   8
                                                                                              SUBSEQUENT ORDER ON TAX
                                                  v.                                          REPORTING ISSUE
                                   9

                                  10     EXPERIAN INFORMATION                                 Re: Dkt. Nos. 114, 115
                                         SOLUTIONS, INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On March 26, 2020, I provided parties with a suggestion on how to solve the disagreement

                                  15   that arose on how Experian Information Solutions, Inc. (“Experian”) will be issuing Form 1099s

                                  16   to report to the Internal Revenue Service (“IRS”) the amount to be paid to Sean Gilbert DeVries

                                  17   and Ronald Chinitz (collectively “Named Plaintiffs”). Relying on Johnson v. LPL Fin. Servs., 517

                                  18   F. Supp. 2d 1231 (S.D. Cal. 2007), I suggested that Experian issue separate checks to Named

                                  19   Plaintiffs and Plaintiffs’ Counsel in their proper portions, instead of one lump sum amount to

                                  20   Plaintiffs’ Counsel. Order on Tax Reporting Issue [Dkt. No. 112].

                                  21          Experian responds that this suggestion does not necessarily resolve the issue because even

                                  22   if it issues separate checks to Named Plaintiffs and Plaintiffs’ Counsel, it is still obligated to issue

                                  23   a Form 1099 to Named Plaintiffs in the full amount of the settlement (including the amount

                                  24   allocated to attorneys’ fees). Defendant Experian Information Solutions, Inc.’s Memorandum

                                  25   Regarding Tax-Reporting Dispute [Dkt. No. 114] 3. The court in Johnson v. LPL Fin. Servs.

                                  26   came to the same conclusion:
                                                     If separate checks are made out to Attorney and to Plaintiff that are
                                  27                 payable to only Attorney and to only Plaintiff respectively, Defendant
                                                     is required to provide Attorney with a form 1099 in the amount of the
                                  28                 check made out to Attorney and provide Plaintiff with a form 1099
                                           Case 3:16-cv-02953-WHO Document 116 Filed 04/23/20 Page 2 of 3



                                                      for the total amount of the judgment or settlement payment that is
                                   1                  includable in Plaintiff's gross income (including the payment to
                                                      Attorney).
                                   2
                                       517 F. Supp. 2d at 1237 (emphasis added). However, parties in that case “[did] not dispute that
                                   3
                                       the settlement payment constitutes gross income to the Plaintiff.” Id. at 1238. Here, plaintiffs
                                   4
                                       contend that the total settlement amount, which includes attorneys’ fees, should not be considered
                                   5
                                       Named Plaintiffs’ gross income.1
                                   6
                                              Instead, plaintiffs suggest that I order that the settlement proceeds be paid pursuant to a
                                   7
                                       qualified settlement fund (“QSF”) so that Named Plaintiffs and Plaintiffs’ Counsel can be taxed on
                                   8
                                       the amount that the will actually receive. Plaintiff DeVries’ Response to Court’s March 26, 2020
                                   9
                                       Order RE Tax Reporting Issue (“Plaintiffs Response”) [Dkt. No. 115] 1. They claim that a QSF
                                  10
                                       ensures that Experian meets its tax reporting obligations as well. By issuing a QSF, Experian
                                  11
                                       would only need to issue one Form 1099 for the full settlement amount to the QSF’s administrator.
                                  12
Northern District of California




                                       Id. The obligation to issue additional Form 1099’s to any settling plaintiffs then would reside
 United States District Court




                                  13
                                       solely with the QSF administrator, not Experian. Id.
                                  14
                                              After considering the parties’ responses, it seems that this tax-reporting dispute is best
                                  15
                                       resolved by the use of a QSF structure pursuant to Sections 468 and 6045-5 of the Internal
                                  16
                                       Revenue Code for the disbursement of settlement. If Experian disagrees, IT IS HEREBY
                                  17
                                       ORDERED to submit a reply brief, no more than five pages, explaining why plaintiff’s suggestion
                                  18
                                       to adopt the QSF structure in their settlement agreement is improper or otherwise unacceptable. If
                                  19
                                       Experian does not submit a reply by April 29, 2020, I will assume that the QSF structure is
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     Plaintiffs point to a non-authoritative academic article that highlights the unfairness of taxing
                                       plaintiffs for gross recoveries, not the net amount after legal fees. See Robert W. Wood, New
                                  27   Taxes on Plaintiff Gross Recoveries, Not Net After Legal Fees, available at
                                       https://www.americanbar.org/groups/business_law/publications/blt/2019/11/gross-recoveries/
                                  28   (2019).

                                                                                          2
                                         Case 3:16-cv-02953-WHO Document 116 Filed 04/23/20 Page 3 of 3




                                   1   acceptable and that parties will meet and confer on how to adopt it into their settlement agreement.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 23, 2020

                                   4

                                   5
                                                                                                   William H. Orrick
                                   6                                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        3
